15‐2480 
        In re LightSquared Inc. 
         
                                   UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
                                                   
                                           SUMMARY ORDER  
                                          
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 22nd day of March , two thousand 
        sixteen. 
                                          
        PRESENT:  RALPH K. WINTER 
                     RICHARD C. WESLEY,  
                     CHRISTOPHER F. DRONEY  
                                  Circuit Judges. 
         
        ____________________________________________  
         
        SANJIV AHUJA,  
         
                                  Appellant, 
         
                     ‐v.‐                                       15‐2480 
         
         
        LIGHTSQUARED INC., FORTRESS CREDIT 
        OPPORTUNITIES ADVISORS, LLC,1 


         A question arose post‐argument as to whether Fortress Credit Opportunities Advisors, 
        1

        LLC (“Fortress”) is a party to this appeal.  Despite being served with all relevant 
                                                             1 
         
LIGHTSQUARED INVESTORS HOLDINGS INC., 
ONE DOT FOUR CORP., ONE DOT SIX CORP., 
SKYTERRA ROLLUP LLC, SKYTERRA ROLLUP 
SUB LLC, SKYTERRA INVESTORS LLC, TMI 
COMMUNICATIONS DELAWARE, LIMITED 
PARTNERSHIP, LIGHTSQUARED GP INC., 
LIGHTSQUARED LP, ATC TECHNOLOGIES, LLC, 
LIGHTSQUARED CORP., LIGHTSQUARED 
FINANCE CO., LIGHTSQUARED FINANCE CO., 
LIGHTSQUARED NETWORK LLC, 
LIGHTSQUARED INC. OF VIRGINIA, 
LIGHTSQUARED SUBSIDIARY LLC, 
LIGHTSQUARED BERMUDA LTD., SKYTERRA 
HOLDINGS (CANADA) INC., SKYTERRA 
HOLDINGS (CANADA) INC., SKYTERRA 
(CANADA) INC., ONE DOT SIX TVCC CORP. 
 
                      Debtors‐Appellees,  
 
JPM INVESTMENT PARTIES, HARBINGER 
CAPITAL PARTNERS LLC, CENTERBRIDGE 
PARTNERS, L.P. 
 
                      Appellees. 
____________________________________________  
 
FOR APPELLANT:        BIJAN AMINI (Avery Samet, Jeffrey Chubak, on the 
                      brief), Storch Amini & Munves PC, New York, NY 
 
FOR APPELLEES:        ANDREW M. LEBLANC (Michael L. Hirshfeld, on the 
                      brief), Milbank, Tweed, Hadley & McCloy LLP, New 
                      York, NY. 
 



moving papers filed in connection with this case, Fortress never took action to remove 
itself.  We agree with the Appellant that Fortress is a party to this appeal.   
                                           2 
 
     Appeal from the United States District Court for the Southern District of 
New York (Forrest, J.). 
 
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the order of the district court is AFFIRMED. 

      Appellant Sanjiv Ahuja (“Ahuja”) appeals from an opinion and order of 

the United States District Court for the Southern District of New York (Forrest, 

J.), affirming the ruling of the United States Bankruptcy Court for the Southern 

District of New York (Chapman, J.).  We assume the parties’ familiarity with the 

underlying facts, the procedural history, and the issues presented for review, 

which we reference only as necessary to explain our decision to affirm 

for substantially the same reasons stated by the district court. 

      LightSquared2 is a provider of wholesale mobile satellite communications 

and broadband services.  In May 2012, LightSquared filed for bankruptcy under 

Chapter 11 of the Bankruptcy Code after the Federal Communications 



2 “LightSquared” is a company that consists of twenty‐seven entities.  For the remainder 
of this order, the term “LightSquared” refers collectively to the twenty Chapter 11 
debtors: LightSquared Inc., LightSquared LP, LightSquared Investors Holdings, 
SkyTerra Rollup LLC, SkyTerra RollupSub LLC, SkyTerra Investors LLC, TMI 
Communications Delaware, Limited Partnership, LightSquared GP Inc., ATC 
Technologies, LLC, LightSquared Corp., LightSquared Finance Co., LightSquared 
Network LLC, LightSquared Inc. of Virginia, LightSquared Subsidiary LLC, 
LightSquared Bermuda Ltd., SkyTerra Holdings (Canada) Inc., SkyTerra (Canada) Inc., 
Inc., One Dot Four Corp., One Dot Six Corp and One Dot Six TVCC Corp.   
                                           3 
 
Commission (“FCC”) effectively suspended its valuable licenses for certain 

terrestrial operations.  The bankruptcy court confirmed LightSquared’s Modified 

Second Amended Joint Plan (the “Plan”) for reorganization in an oral decision, 

which was then affirmed on appeal to the district court.  See In re LightSquared, 

Inc., 534 B.R. 522, 525 (S.D.N.Y. 2015).  

          Under the Plan as approved, no common equity holder of LightSquared 

Inc. would receive any recovery, meaning that Ahuja, who held 8% of the 

common equity in LightSquared Inc., would receive no value in the 

reorganization.  Ahuja argues that the Plan should not have been confirmed 

because (1) it does not satisfy 11 U.S.C. § 1129(b)’s fair and equitable rule, and (2) 

it does not satisfy 11 U.S.C. § 1123(a)(4)’s equal treatment rule.  LightSquared 

rebuts each of Ahuja’s arguments in turn; it also argues that Ahuja’s appeal 

should be dismissed as equitably moot.  

    I.   Mootness 

         Equitable mootness is a prudential doctrine under which a court may in its 

discretion dismiss a bankruptcy appeal “when, even though effective relief could 

conceivably be fashioned, implementation of that relief would be inequitable.” In 

re Chateaugay Corp., 988 F.2d 322, 325 (2d Cir. 1993) (“Chateaugay I“).  The 



                                             4 
 
doctrine requires courts to “carefully balance the importance of finality in 

bankruptcy proceedings against the appellant’s right to review and relief.”  In re 

Charter Commcʹns, Inc., 691 F.3d 476, 481 (2d Cir. 2012). 

      A bankruptcy appeal is presumed equitably moot when the debtor’s 

reorganization plan has been substantially consummated.   Id. at 482.  

“Substantial consummation,” as defined by section 1101(2) of the Bankruptcy 

Code, requires “(A) transfer of all or substantially all of the property proposed by 

the plan to be transferred; (B) assumption by the debtor or by the successor to the 

debtor under the plan of the business or of the management of all or 

substantially all of the property dealt with by the plan”; and “(C) commencement 

of distribution under the plan.”  11 U.S.C. § 1101(2).  The presumption of 

equitable mootness can be overcome, however, if all five of the “Chateaugay 

factors” are met: 

      (1) “the court can still order some effective relief”;  
           
      (2)  “such  relief  will  not  affect  the  re‐emergence  of  the  debtor  as  a 
      revitalized corporate entity” 
 
      (3) “such relief will not unravel intricate transactions so as to knock 
      the  props  out  from  under  the  authorization  for  every  transaction 
      that  has  taken  place  and  create  an  unmanageable,  uncontrollable 
      situation for the Bankruptcy Court” 
 

                                             5 
 
      (4) “the parties who would be adversely affected by the modification 
      have  notice  of  the  appeal  and  an  opportunity  to  participate  in  the 
      proceedings” 
 
       (5)  “the  appellant  pursued  with  diligence  all  available  remedies  to 
       obtain a stay of execution of the objectionable order if the failure to 
       do  so  creates  a  situation  rendering  it  inequitable  to  reverse  the 
       orders appealed from.” 
        
In re Chateaugay Corp., 10 F.3d 944, 952–53 (2d Cir. 1993) (“Chateaugay II”) 

(internal citations, quotations, and alterations omitted); In re Charter Commcʹns, 

Inc., 691 F.3d at 482.  “The Chateaugay factors ensure that there is no per se 

equitable mootness by requiring a court to examine the actual effects of the 

requested relief.”  In re Charter Commcʹns, Inc., 691 F.3d at 482.    

      In December 2015, after the bankruptcy court and district court confirmed 

the Plan, the FCC granted LightSquared’s application for approval of the 

“change of control” of its FCC licenses, the final step in the substantial 

consummation of the Plan.  Accordingly, LightSquared filed a motion to dismiss 

the present appeal as equitably moot in which it argued that Ahuja cannot 

overcome the presumption of equitable mootness.  In rebuttal, Ahuja concedes 

that the Plan is now substantially consummated, but argues that he can 

overcome the presumption of mootness under Chateaugay II.   




                                            6 
 
       Ahuja has met his burden of showing that the first, fourth, and fifth factors 

for overcoming the presumption of mootness are met in this case.  See Chateaugay 

II, 10 F.3d at 952–53; In re Charter Commc’ns, Inc., 691 F.3d at 484–86.  The first 

factor is satisfied because “it is not impossible to grant [Ahuja] relief, in the sense 

that the appeal[] [is] not constitutionally moot.”  In re Charter Commc’ns, Inc., 691 

F.3d at 484.  The fourth factor is met because the parties that would be adversely 

affected—namely, the new investors in reorganized LightSquared—are “parties 

to this appeal” and “participated actively in the bankruptcy proceedings.”  Id.  

Ahuja satisfied the fifth factor because he diligently sought a stay in the 

bankruptcy court, district court, and on appeal, and moved for an expedited 

appeal.  See id.; see also In re Metromedia Fiber Network, Inc., 416 F.3d 136, 144 (2d 

Cir. 2005) (“A chief consideration under Chateaugay II is whether the appellant 

sought a stay . . .”).   

       Ahuja argues that second and third factors are also met because this Court 

can still order effective relief without “affect[ing] the re‐emergence of the 

[LightSquared] as a revitalized corporate entity” or “knock[ing] the props out 

from under the authorization for every transaction that has taken place” in three 

ways: (1) by vacating the confirmation order, (2) by redistributing the equity in 



                                            7 
 
reorganized LightSquared, or (3) by awarding monetary damages.   Chateaugay 

II, 10 F.3d at 952–53.  We reject Ahuja’s first and second proposed forms of relief 

because we find that vacating the confirmation order and redistributing the 

equity in reorganized LightSquared is not the type of relief that can be 

undertaken without knocking the props out from under completed transactions 

or affecting the reemergence of the debtor from bankruptcy.  See Chateaugay II, 10 

F.3d at 952–53.   

       We are convinced, however, that this Court can order at least some 

effective relief in the form of monetary damages in this case—even as little as one 

dollar—without knocking the props out from under the completed transaction or 

affecting reorganized LightSquared’s reemergence as a revitalized corporate 

entity.3  This conclusion finds direct support in Chateaugay II, where we 

recognized that some effective relief could be granted when an appellant “would 

readily accept some fractional recovery that does not impair [the] feasibility [of 

the bankruptcy plan] or affect parties not before this Court, rather than suffer the 

3 While we find that monetary damages can be awarded in accordance with the 
Chateaugay factors in the context of this specific case, in other cases, a court may find 
that it could not grant monetary relief without unwinding the reorganization plan or 
otherwise undermining the existence of the Chateaugay factors.  See, e.g., In re Charter 
Commcʹns, Inc., 691 F.3d at 485 (finding that the court could not grant monetary 
damages to an appellant asserting a misclassification claim without unwinding the 
reorganization plan and reclassifying creditors).   
                                             8 
 
mootness of its appeal as a whole.”  10 F.3d at 954.  We determined that we could 

“fashion effective relief” by remanding with instructions to the bankruptcy court 

to order the return of any funds that were erroneously disbursed, so long as “that 

can be done manageably and without imperiling [the debtor’s] fresh start.”  Id. at 

953.  Likewise, in this case, Ahuja has signaled his willingness to accept some 

fractional recovery in the form of monetary damages, and we could fashion such 

relief without disturbing the Plan or affecting reorganized LightSquared’s fresh 

start.4   

        While Ahuja has overcome the presumption of equitable mootness, a 

remand to assess is not necessary in this case.  See Chateaugay II, 10 F.3d at 954, 

961 (declining to dismiss the appeal as equitably moot where the appellant could 


4 In reaching this conclusion, we find additional support in two particularly instructive 
cases.  First, in considering an equitable mootness challenge, the Ninth Circuit observed 
that it must “ask whether there are any forms of even partial relief that could be 
provided without unraveling the [bankruptcy] plan.”   In re Transwest Resort Props., Inc., 
801 F.3d 1161, 1172–73 (9th Cir. 2015).  Noting that “[l]ogically, the value of” the 
appellant’s claim “was worth somewhere between nothing and $39 million,” the court 
concluded that there was “no reason why, if the court were to devise a remedy that 
required Reorganized Debtors to pay [the appellant] one dollar, for example, the plan 
would be undone.”  Id. at 1173.  The Fifth Circuit reached the same conclusion.  See In re 
Texas Grand Prairie Hotel Realty, L.L.C., 710 F.3d 324, 328 (5th Cir. 2013).  The court held 
that it “could grant partial relief to [the appellant] without disturbing the 
reorganization, by, for example . . . granting a small money judgment.”  Id. at 328.  The 
court noted that there was “no credible evidence that granting such fractional relief 
would require unwinding any of the transactions undertaken pursuant to the 
reorganization plan.”  Id.    
                                             9 
 
be awarded monetary damages, but nevertheless refusing to grant relief on the 

merits because the challenged reorganization plan complied with the Bankruptcy 

Code).   As set forth above, the Plan was fair and equitable, and complies with 

the equal treatment rule.   To the extent that Ahuja wishes to assert claims to 

monetary damages other than the fair and equitable and equal treatment claims 

raised here, he has waived those claims by failing to raise them before us, the 

district court, or the bankruptcy court.  See Otal Invs. Ltd. v. M/V Clary, 673 F.3d 

108, 120 (2d Cir. 2012) (declining to consider arguments not raised in district 

court in light of “well‐established general rule” that court of appeals will not 

consider an issue raised for first time on appeal).   

    II.   Confirmation of the Plan 

          “We look through the district court to the bankruptcy court’s decision . . .”   

In re DBSD N. Am., Inc., 634 F.3d 79, 94 (2d Cir. 2011).  We independently review 

the bankruptcy court’s legal conclusions de novo and its factual findings for clear 

error.  In re Ames Depʹt Stores, Inc., 582 F.3d 422, 426 (2d Cir. 2009) (per curiam). 

          A. Fair and Equitable  

          Confirmation of a plan over the vote of a dissenting class requires that the 

plan be “fair and equitable, with respect to each class of claims or interest that is 



                                             10 
 
impaired under, and has not accepted, the plan.”  11 U.S.C. § 1129(b)(1).  While 

the Bankruptcy Code “does not define the full extent of ‘fair and equitable,’” it 

does “include[] a form of the absolute priority rule as a prerequisite.”  In re 

DBSD, 634 F.3d at 94.  That is, in order to be “fair and equitable” to a common 

equity holder, a reorganization plan must meet the following two requirements:   

      (i)  the  plan  provides  that  each  holder  of  an  interest  of  such  class 
      receive or retain on account of such interest property of a value, as 
      of the effective date of the plan, equal to the greatest of the allowed 
      amount of any fixed liquidation preference to which such holder is 
      entitled, any fixed redemption price to which such holder is entitled, 
      or the value of such interest; or 
       
      (ii)  the  holder  of  any  interest  that  is  junior  to  the  interests  of  such 
      class  will  not  receive  or  retain  under  the  plan  on  account  of  such 
      junior interest any property. 
            
11 U.S.C. § 1129(b)(2)(C).   

       Ahuja does not assert that the absolute priority rule was violated by 

distributions to creditor classes junior to his class; nor could he, as his class was 

indisputably the most junior.  Instead, Ahuja argues that the Plan is not fair and 

equitable because senior creditors were paid more than their claims were worth.  

Specifically, Ahuja contends that the bankruptcy court failed to properly value 

reorganized LightSquared, thereby overpaying some senior creditors with 

undervalued equity in reorganized LightSquared producing an “equity cushion” 

                                               11 
 
that ought to have resulted in a distribution to common equity holders of 

LightSquared Inc.   

      We find that the Plan is fair and equitable to the common equity holders of 

LightSquared Inc.  The absolute priority rule is not violated where, as here, no 

claim junior to Ahuja’s was paid before his claim.  Moreover, the bankruptcy 

court did not err, let alone clearly err, in concluding that reorganized 

LightSquared did not have an equity cushion sufficient to pay the claims of 

LightSquared Inc. common equity holders.  The bankruptcy court’s conclusion 

was premised on extensive factual findings, including, inter alia, the significant 

regulatory risks involved.   

      B. Equal Treatment  

      The Bankruptcy Code provides that any reorganization plan must 

“provide the same treatment for each claim or interest of a particular class, unless 

the holder of a particular claim or interest agrees to a less favorable treatment of 

such particular claim or interest.”  11 U.S.C. § 1123(a)(4).  Ahuja contends that the 

Plan violates this requirement “[f]or the same reasons” that it violates the fair 

and equitable treatment rule.   




                                         12 
 
      Even accepting Ahuja’s contention that he did not waive his equal 

treatment argument by failing to raise it before the bankruptcy court at the 

confirmation hearing, it fails on the merits.   The Plan cancels the interests of all 

common equity holders in LightSquared Inc., including Harbinger Capital 

Partners LLC (“Harbinger”) and Ahuja.  Harbinger received value in the 

reorganization not for its common equity interests, but rather for its secured 

claim against LightSquared Inc. and the causes of action against third parties that 

it agreed to attribute to reorganized LightSquared.  Thus, the Plan “provide[d] 

the same treatment for each claim or interest of [the common equity holder] 

class” with respect to LightSquared Inc. common equity holders, comporting 

with the equal treatment rule.  11 U.S.C. § 1123(a)(4).  

      We have considered Ahuja’s remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                     

                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk 




                                          13